DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 5, 9, 12, 15, 17, 23, 26-28, 33-34, 37, 41, 44, 47, 49, 55, 58-60, and 66-69 are presented for examination.
 
Claim Rejections - 35 USC § 102
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.         Claims 1, 33, 67 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffman et al. (US 7394468).
Considering claims 1 and 67, Hoffman discloses a method for color mapping digital visual content for improved viewing by a color vision deficient observer (see abstract), the method comprising: receiving a digital visual content to be color mapped (see Fig. 3 including step S4, and col. 2 lines 15-17, col. 3 lines 39-42, and col. 5 lines 57-59); determining at least one portion of said digital visual content to which color mapping is to be applied (see Fig. 1B including region C1 and fig. 5B, and col. 5 lines 3-24, col. 6 lines 1-11 and 16-24 and col. 8, lines 3-16); clustering colors values of said at least one portion into a plurality of color clusters, wherein said at least one portion corresponds to the entirety of said digital visual content (see col, 2 lines 43-50, and col,  (see col, 2 line 51 to col. 3 line 5, and col. 6 lines 25-46); and for each color cluster, mapping the color values of the color cluster to the target color value, thereby generating a color-mapped digital visual content  (see Fig. 3 including steps S12 and S14, and col. 6 lines 47-60).
Claims 33 and 69 relate to a computer-readable system for color mapping digital visual content for improved viewing by a color vision deficient observer. Claims 33 and 69 have substantially the same technical features as those found in claims 1 and 69, except the invention category. As the limitations of claims 1 and 67 were found anticipated by the teachings of Hoffman, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claims 33 and 69 are, therefore, subject to rejections under the same rationale as claim 1.
Allowable Subject Matter
4.	Claims 2, 5, 9, 12, 15, 17, 23, 26,-28, 34, 37, 41, 44, 47, 49, 55, 58-60, 66 and 68  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because: while the prior art of record discloses color mapping digital visual content to improve viewing efficient of a person with color vision deficiency, the prior art of record fail to teach or render obvious generating a color histogram of the digital visual content; and identifying the peaks of the color histogram as corresponding to the regions of 

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
01/14/2022